Title: To George Washington from Major General Artemas Ward, 25 August 1775
From: Ward, Artemas
To: Washington, George



Sir.
Camp at Roxbury [Mass.] Augt 25th 1775

The Relations of Several Persons last out of Boston all tending to confirm our Belief that our active & restless Enemy are making large Preparation for some important Step & having ocular Demonstration that they have stript Colo. Hancocks

Lime Trees as well as many other Trees in Boston which we are informed was done for the Purpose of making Facines[.] I beg Leave to suggest to your Excellency that Dorchester Hill would be a very important Post to them as it would inevitably deprive us of the Advantage of a very considerable Part of our Works & supply the Enemy with Forage for their Cattle which we may rationally Judge is no inconsiderable Object of their Wishes: As we ever ought to be watching a Powerful & sagacious Enemy & considering what Posts they might take which by Nature are rendered easily defensible & convenient to annoy us so also we ought carefully to consider what Steps may be taken consistent with Prudence & Safety should an Enemy in Part gain such an Ascendency—If Sir, the Object they have in View is to entrench upon Dorchester Hill (their Facines are Indicative of entrenching or throwing up a Breast Work somewhere) I beg your Excellency to give me some Instructions relative to my Duty in that Case: I need not inform you of the Situation of the Hill nor how narrow the Passage is from the main Land to the Hill. Whether an Attempt (should the Enemy move that Way) is to be made to dislodge them or whether they are to be permitted to go on unmolested in fortifying the Hill I shall be much obliged for particular Orders which I always shall endeavor faithfully to ex[e]cute. I am with the greatest Respect your Excellencys most obedient Servant.
